Citation Nr: 1412104	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for a disability manifested by memory loss, to include dementia (claimed as memory problems). 

4. Entitlement to service connection for thoracolumbar spine disability (claimed as lower back problems).  

5. Entitlement to service connection for a bilateral knee disability. 

6. Entitlement to service connection for a bilateral hand disability (claimed as arthritis).   

7. Entitlement to service connection for neurofibromatosis, type I (originally claimed as cystic fibrosis). 

8. Entitlement to service connection for diabetes mellitus, type II. 

9. Entitlement to service connection for benign prostatic hypertrophy (BPH). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a notice of disagreement in March 2009; a statement of the case was issued in February 2011; and a VA Form 9 (substantive appeal) was received in April 2011. 

In January 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file. 

With respect to the issues originally claimed as cystic fibrosis, memory loss, and arthritis, the Board has recharacterized these issues as reflected on the cover page of this decision/remand based on the Veteran's hearing testimony and description of his claimed disabilities, as well as the medical evidence of record.  

The issues of entitlement to service connection for bilateral hearing loss, memory loss/dementia, thoracolumbar spine disability, bilateral knee disability, bilateral hand disability (claimed as arthritis), neurofibromatosis, type I, diabetes mellitus, and BPH are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus had onset in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1112, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background and Analysis 

The Veteran seeks service connection for tinnitus on the basis that he was exposed to near-constant, excessive noise (e.g., bulldozers, hammer guns) while serving as a construction machine operator during service. See Hearing Transcript, pp. 3-4. 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

As an initial matter, service treatment records do not document complaints or diagnoses relating to tinnitus.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).  In this case, the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was that of a "construction machine operator."  Moreover, during his hearing before the undersigned, he testified that he was exposed to duty-related noise up to 8 hours a day, 7 day a week over the course of his 2 year period of service (and without hearing protection per the December 2010 VA examination).  The Board notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms. See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has essentially asserted that his current ringing in his ears began in-service and has continued to the present. See April 2011 VA Form 9 and Hearing Transcript, p. 4.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Moreover, a tinnitus diagnosis was confirmed upon VA December 2010.  

In light of the foregoing, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service.

Again, the service treatment records reflect no complaints, findings or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of his symptoms, including tinnitus. See Layno, supra. The Board acknowledges also finds no reason to question the veracity of the Veteran's Board hearing testimony and/or statements contained the April 2011 VA Form 9 in this regard, and thus finds such testimony to be credible.  Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent lay evidence establishing that tinnitus was manifested after exposure to the above-described construction noise in-service.  

In December 2010, the Veteran underwent a VA audiological examination; the examiner provided a negative nexus opinion for tinnitus based on the Veteran's then-reported date of onset (approximately 10 years prior).  At this juncture, the Board notes the Veteran has endorsed memory impairment during the course of this appeal (note: the issue of service connection memory impairment/dementia is being remanded below).  Such was apparent during the January 2012 Board hearing and noted by the Veteran's representative at that time.  Additionally, on his April 2011 VA Form 9, and subsequent to the aforementioned VA examination, the Veteran explained that, due to his "mental shortcomings" he was unable to understand, comprehend, or communicate effectively with the VA examiner.  The Board finds that, with the exception of the December 2010 VA examination report, the Veteran has consistently reported that his longstanding tinnitus had its onset many, many years ago (see VA Treatment Report, August 2004, noting ringing in his ears began more than 20 years prior) and in-service (see hearing testimony/VA Form 9).  

Thus, while no medical professional has specifically related the Veteran's current tinnitus to his military service, such an opinion is not necessarily needed with respect to tinnitus.  Given the nature of the disability, a explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus are sufficient to support a find that there appears to exist a medical nexus between the Veteran's military service and his current tinnitus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet, App. at 53-56. 

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.


ORDER

Entitlement to service connection for tinnitus is granted. 



REMAND

As an initial matter, it appears that potentially relevant, post-service VA records dated prior to 2004, and after 2009, have not yet been associated with the claims file.  Currently, the record contains no medical evidence, VA or otherwise, prior to 2004; again, the Veteran separated from service in 1962.  Notably, VA treatment records dated in 2004 reflect a problem list/medical history that includes "CVA" (i.e., a stroke), among other disabilities.  This is particularly relevant to the Veteran's dementia/memory claim, but also suggests that the Veteran was previously treated at a VA facility prior to 2004.  The absence of any such records frustrates the Board's review of this case as to all issues on appeal; this is especially so in light of the Veteran's noted memory problems and the currently sparse evidentiary record.  

Likewise, the Veteran reported on his April 2011 VA Form 9, and during his January 2012 Board hearing, that he was receiving ongoing VA treatment for "all" claimed conditions.  Again, the most recent VA records associated with the claims file (excluding the December 2010 VA examination report) are dated in February 2009.  The Board simply cannot adjudicate the current claims until all outstanding/recent VA records are associated with the claims files. Bell v. Derwinski, 2 Vet. App 611 (1992).

The Veteran has testified that he has disabilities of the hands, knees, and back as result of his MOS (construction machine operator) and the extreme heavy lifting/physical labor associated with it. See Hearing Transcript.  He specifically endorsed daily back pain; needing "shots" in his knees; and an inability to use his hands at times.  Service treatment records document a single incident of muscle strain related to heavy lifting.  To date, the only VA treatment records associated with the claims file (dated 2004 to 2009) fail to document any current disorders of hands, knees, or back.  Based on the Veteran's competent statements concerning his current and ongoing bilateral knee, hand, and back symptomatology, the Board finds that he should be afforded a VA examination to determine the etiology of any knee, hand, and/or back disabilities found to be present. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, with respect to the claim for neurofibromatosis, type I (NF1), a genetic disorder, the Veteran testified this condition essentially worsened, or was aggravated by service.  NF1, which is characterized by the development of multiple noncancerous (benign) tumors of nerves and skin (neurofibromas), has been diagnosed by VA. See VA Treatment Records, November 2008.  The Veteran testified that he entered service with no "bumps," but noticed a progressive onset/increase of bumps both during and after service.  He is competent to report on such matters.  

Because NF1 is presumably genetic in origin, the determination of this claim will depend on the application of VAOPGCPREC 82-90 (July 18, 1990).  Under this precedential opinion of the VA General Counsel, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin.  In such cases, service connection is warranted if the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  For congenital and developmental defects, if superimposed disease or injury occurs during service, service connection may indeed be warranted for the resultant disability. Id. 

Disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. Dorland's Illustrated Medical Dictionary 385 (26th Ed. 1974). 

In case law, the word has been variously defined as (for example) a morbid condition of the body or of some organ or part; an illness; a sickness. 12A WORDS AND PHRASES Disease, at 388 et seq. (1954).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.

To that end, the evidence currently of record is far from conclusive as to whether the Veteran's NF1 is in any way etiologically related to his service.  As such, the Board finds that it is necessary that the Veteran be afforded a VA examination upon remand. 

Prior to the conducting of this examination, the Veteran should be provided with further 38 C.F.R. § 3.159(b) notification, utilizing the terminology of VAOPGCPREC 82-90, so that he has the opportunity to supplement the record with additional evidence in support of his claim.


Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notification letter.  In this letter, he should be informed that service connection may be granted for diseases of congenital, developmental, or familial origin and that, in such cases, service connection is warranted if the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations. 

He should also be informed that, for congenital and developmental defects, if superimposed disease or injury occurs during service, service connection may indeed be warranted for the resultant disability. See VAOPGCPREC 82-90.

2. Undertake appropriate development to obtain all outstanding, pertinent medical records, to specifically include records of VA treatment dated prior to September 2005, and after November 2008 to the present. 

Both private and VA sources must be explored.  

All records obtained pursuant to this request must be added to the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the etiology of any bilateral knee, bilateral hand, and back disorders found to be present.  The claims file should be made available to the examiners in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

The examiner(s) should answer the following questions: Does the Veteran have a diagnosed bilateral knee, bilateral hand, or low back disorder?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran's active service, including heavy, physical labor performed in-service in association with his duties as a construction machine operator?

All opinions and conclusions expressed must be supported by a complete rationale in a report.

4. Thereafter, schedule the Veteran for an examination with a physician who has experience with genetic diseases.  The examiner must review the entire claims file in conjunction with the examination, and particular attention must be given to the VA records indicating a diagnosis of neurofibromatosis, type I, or NF1. 

For purposes of this opinion, the examiner is asked to accept that a "disease" is a condition considered capable of improving or deteriorating.  On the other hand, a "defect" refers to a condition not considered capable of improving or deteriorating.

Based upon the examination, the claims file review, and the lay history reported by the Veteran, the examiner is asked to provide an opinion as to whether the diagnosis of neurofibromatosis, type I, is appropriate. 

A description of NF1 would be helpful to the Board, including whether it is considered a disease or defect.

If Usher syndrome is not shown, the examiner must explain this determination in the context of the medical evidence of record suggesting the contrary. 

If neurofibromatosis, type I, is shown, the examiner is asked to offer an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a congenital disease that was incurred or aggravated during service. 

If the examiner instead finds a congenital defect, he/she should comment on whether a superimposed disease or injury at least as likely as not occurred during service.  All opinions must be supported by a complete rationale in a typewritten report.

5. After completion of the above, the AOJ should review the expanded record and determine if any of the benefits sought can be granted as to the Veteran's claims for service connection for bilateral hearing loss, memory loss/dementia, thoracolumbar spine disability, bilateral knee disability, bilateral hand disability (claimed as arthritis), neurofibromatosis, type I, diabetes mellitus, and BPH.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


